— Judgment unanimously affirmed. Memorandum: Defendant’s contention that it was improper to receive testimony concerning witness tampering by Martino was not preserved for review (GPL 470.05). There was no motion to strike the evidence, no motion for a mistrial, and almost all of the evidence pertaining to Martino came in without objection or as a result of questions asked by defense counsel on cross-examination. Were we to consider the point, we would find that the error, if any, in receipt of this evidence was harmless (see People v Crimmins, 36 NY2d 230). From the evidence it clearly appeared that defendant was in no way involved with Martino’s efforts. In the prosecutor’s summation there was no suggestion that Martino was connected with defendant, and in the context of the entire record, the irrelevant references to Martino appear to have been of little moment. H We have examined the other points raised and find them to be without merit. (Appeal from judgment of Oneida County Court, Sullivan, J. — tampering with witness.) Present — Dillon, P. J., Hancock, Jr., Callahan, O’Donnell and Moule, JJ.